In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Esquirol, J.), dated February 7, 1991, which, upon a fact-finding order of the same court, dated December 4, 1990, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, attempted robbery in the second degree, grand larceny in the fourth degree, attempted grand larceny in the fourth degree, petit larceny, and menacing, adjudged her to be a juvenile delinquent and placed her on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated December 4, 1990.
Ordered that the order is affirmed, without costs or disbursements.
We find no merit to the appellant’s claim that she was misled by the Trial Judge concerning the testimony of the corespondent. The appellant was not deprived of her right to due process, a fair trial, and the right to confront a witness against her. Thompson, J. P., Bracken, Pizzuto and Santucci, JJ., concur.